Citation Nr: 1040156	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-31 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for coronary 
artery disease, status post grafting, to include as secondary to 
service-connected diabetes mellitus, type II ("DM II").


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Louis, Missouri, which found that new and 
material evidence had not been received sufficient to reopen the 
Veteran's claim of entitlement to service connection for coronary 
artery disease, status post grafting, to include as secondary to 
service-connected DM II.  

In November 2008, a Board video conference hearing was held 
before the undersigned Veterans Law Judge sitting in Washington, 
DC.  A transcript of this proceeding has been associated with the 
claims folder.

The Board has previously considered this appeal.  In February 
2009, the Board denied reopening the Veteran's claim after 
finding that new and material evidence had not been received.  
The appellant subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In October 2009, while the case was pending before the Court, the 
VA Office of General Counsel and the appellant's attorney filed a 
Joint Motion for Remand ("Joint Motion"), requesting that the 
Court vacate that part of the Board's decision which denied the 
appellant's request to reopen his claim.  In October 2009, the 
Court granted the parties' Joint Motion, vacated that portion of 
the Board's decision which denied reopening his claim, and 
remanded the case back to the Board for compliance with the 
directives that were specified in the Joint Motion.

The reopened claim of entitlement to service connection for 
coronary artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.




FINDINGS OF FACT

1.  By an unappealed RO decision dated July 2004, the Veteran's 
claim of entitlement to service connection for coronary artery 
disease, status post grafting, to include as secondary to DM II, 
was denied based on a finding that coronary artery disease was 
not incurred in service, did not manifest within one year of 
service, and was not secondary to DM II.

2.  Evidence received since the July 2004 rating decision is 
neither cumulative nor redundant, and when considered with 
previous evidence of record, raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the Veteran's claim 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for coronary artery 
disease has been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA").

As the issue of whether new and material evidence was received 
has been resolved in the Veteran's favor, any error in notice or 
development with respect to that aspect of the claim is harmless 
error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.  § 3.159(b) 
(2010).  A determination as to whether additional required notice 
and development has been accomplished would be premature at this 
time, as the Veteran's service connection claim is being remanded 
for further adjudicative action.
II. New and Material Evidence

The Veteran contends that his coronary artery disease manifested 
secondary to his service-connected DM II; service connection for 
DM II was established by a July 2004 rating decision, effective 
January 2004.  Alternatively, he claims that the disease was 
aggravated secondary to the DM II.

By an unappealed rating decision dated July 2004, the RO denied 
the Veteran's claim of entitlement to service connection for 
coronary artery disease, status post grafting, to include as 
secondary to DM II, because there was no evidence that coronary 
artery disease developed in service or within one year of 
separation from service, and there was no evidence that the 
disease had been caused or permanently aggravated by DM II.

The evidence shows that, following the issuance of the July 2004 
rating decision, the Veteran was notified of the decision, 
including his right to appeal, by means of a July 2004 
notification letter.  Although he submitted additional evidence 
within a year of being notified of that decision, a timely Notice 
of Disagreement ("NOD") was not received within one year of the 
rating decision.  See 38 C.F.R. §§ 20.201 (what constitutes an 
NOD), 20.302 (time limit for filing NOD) and 20.304 (filing 
additional evidence does not extend time limit for appeal).  
Therefore, that decision is final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  As such, that decision is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that by 
itself, or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

The evidence on file at the time of the last prior denial 
included statements from the Veteran, service treatment and 
personnel records, and post-service treatment records through 
2004.  The evidence added to the record since the July 2004 
decision includes a May 2008 VA examination report, additional 
treatment records dated through November 2007, and additional 
statements and testimony from the Veteran.

A review of the VA examination report shows that the VA examiner 
concluded that, although the Veteran's coronary artery disease 
was not a "complication" of DM II because his coronary artery 
disease developed in 1988, some 13 years before he was diagnosed 
with DM II, she nevertheless opined that the coronary artery 
disease was affected by his DM II, as he was at "increased risk 
for worsening of the coronary artery disease." 

Given the new evidence associated with the file that directly 
relates to the issue of whether the Veteran's coronary artery 
disease was caused or aggravated by his service-connected DM II, 
the Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  As such, the 
Veteran's claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened 
claim, as further development of the claim is necessary.  This is 
detailed in the REMAND below.

ORDER

The claim of entitlement to service connection for coronary 
artery disease, status post grafting, to include as secondary to 
DM II, is reopened.  To this extent, and to this extent only, the 
appeal is granted.


REMAND

As noted above, the Veteran contends that his coronary artery 
disease is the result of his service-connected DM II.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of this claim.

In this respect, the Board notes that VA's duty to assist 
includes the duty to provide an adequate examination when such an 
examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  Once VA provides an examination, it must be adequate 
or VA must notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Additionally, a medical examination must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl at 124.

During the aforementioned May 2008 VA examination, although the 
examiner stated that the Veteran's coronary artery disease was 
not a complication of DM II, she specifically found that the 
Veteran was at an increased risk for a worsening of the coronary 
artery disease as a result of his DM II.  Although this would 
appear to suggest that the examiner concluded that the Veteran's 
coronary artery disease had either been increased or worsened by 
the DM II, because her opinion was rather compendiary, and did 
not include a reason or basis for her statement, the Board finds 
that a new VA examination should be obtained in order to 
determine the etiology of the Veteran's coronary artery disease, 
to include whether it was either caused or aggravated by his DM 
II.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if the 
medical evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or ordering 
a medical examination to support its ultimate conclusions).

In addition, the Board notes that the most recent VAMC treatment 
reports of record are dated November 2007, other than a record 
received from the Veteran dated in August 2010.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in its possession, an attempt to obtain those 
reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or submitted 
to VA by claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the record").  
As records in the possession of VA are deemed to be 
constructively of record, they must be obtained.  Id.  The 
medical records submitted by the Veteran in October 2010 should 
be reviewed in connection with further adjudication of the claim 
on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the St. Louis 
VAMC and any other appropriate VA facilities 
and request updated treatment records for the 
Veteran's coronary artery disease and DM II 
treatment since November 2007.  Any negative 
response must be specifically noted.

2.  Following completion of the above, the RO 
should schedule the Veteran for a VA 
examination with an appropriate examiner to 
determine the etiology of his coronary artery 
disease.  Any tests deemed necessary should 
be conducted.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination, and the 
examiner must state that the claims folder 
has been reviewed.  The examiner should also 
elicit from the Veteran a complete history of 
his complaints of heart disease 
symptomatology and treatment and must state 
that this information has been considered in 
his or her opinion.  
a). The clinician is asked to indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 percent 
probability) that such disorder is causally 
related to service or developed within one 
(1) year of service separation, was caused or 
aggravated (permanent worsening as opposed to 
temporary flare-ups or increase in symptoms) 
by active duty service, or was caused or 
aggravated by his service-connected DM 
II.  
A complete rationale for any opinions 
expressed, as well as a discussion of the 
medical principles involved, should be 
provided.

It would be helpful if the examiner would use 
the following language, as appropriate: 
"more likely than not," (meaning likelihood 
greater than 50%); "at least as likely as 
not," (meaning likelihood of at least 50%); 
or "less likely than not" or "unlikely" 
(meaning there is less than 50% likelihood).

The clinician is also advised that the term 
"at least as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and "at 
least as likely" support the contended 
causal relationship; "less likely" weighs 
against the claim.

b).  If the examiner finds that it is 
impossible to provide the requested 
opinion(s) without resort to speculation, it 
should be so stated.  In that case, the 
examiner must specifically support this 
conclusion with a detailed medical 
explanation that takes into consideration all 
of the pertinent evidence of record 
(including the Veteran's self-reported 
history), and addresses such matters as 
whether 1) there is inadequate factual 
information upon which to base an opinion 
(e.g., the lack of service treatment 
records); 2) the question falls outside of 
the limits of current medical knowledge or 
scientific development; 3) the condition 
manifested in an unusual way, such that its 
cause or origin is unknowable; or 4) there 
are other risk factors for developing the 
condition.  

3.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed and 
readjudicate the claim.  If any benefit 
sought on appeal is not granted, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


